Citation Nr: 0944295	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 1, 2005, 
for separate evaluations for peripheral sensory neuropathy of 
the right and left lower extremities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1964 
to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In that decision, the RO 
granted separate ratings for peripheral sensory neuropathy of 
the right and left lower extremities as manifestations of the 
Veteran's service-connected diabetes mellitus and assigned 10 
percent evaluations, effective February 1, 2005.  The Veteran 
filed an April 2005 notice of disagreement with the assigned 
effective date.  In February 2006, the RO denied entitlement 
to an effective date earlier than February 1, 2005, for the 
peripheral neuropathy evaluations.  In April 2006, the 
Veteran again disagreed.  A statement of the case was issued 
in September 2006 and the Veteran perfected his appeal later 
that same month.

In a March 2007 statement, the Veteran's representative 
states that a clear and unmistakable error (CUE) occurred 
when the RO did not assign an effective date of September 2, 
2004.  The representative also stated that CUE occurred when 
the RO failed to assign an effective date of April 7, 2004.  
However, the Veteran's representative did not identify the 
specific error.  As he did not plead CUE with specificity, 
the Board finds that the issue of CUE in the April 2005 
rating decision is not properly before the Board.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993) (when attempting to raise 
a claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error); 
see also Andre v. West, 14 Vet. App. 7, 10 (2000).  


FINDINGS OF FACT

1.  VA received the Veteran's claim of entitlement to an 
increased rating for diabetes mellitus on September 2, 2004.  

2.  Prior February 1, 2005, the date of a VA examination 
demonstrating physical findings and a diagnosis of peripheral 
sensory polyneuropathy, it is not factually ascertainable 
that the Veteran meets the requirements for separate 
evaluations for peripheral sensory neuropathy of the right 
and left lower extremities.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
February 1, 2005, for separate evaluations for peripheral 
sensory neuropathy of the left and right lower extremities 
are not met.  38 U.S.C.A. § 5110(a) and (b) (West 2002); 
38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) on the 
claim for VA benefits.  

In the instant case, an April 2005 rating decision granted 
separate ratings for peripheral sensory neuropathy of the 
bilateral lower extremities as manifestations of the 
Veteran's service-connected diabetes mellitus, effective 
February 1, 2005.  Following the issuance of the rating 
decision, the Veteran entered a notice of disagreement with 
respect to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date 
for the grant of separate ratings for peripheral sensory 
neuropathy of the bilateral lower extremities is a downstream 
issue from the original grant of such benefit.  See, e.g., 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the Court 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  In this case, separate ratings for 
peripheral sensory neuropathy of the bilateral lower 
extremities was granted and an effective date was assigned in 
the April 2005 rating decision on appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in February 2005 and May 2005 
in order to adjudicate his underlying claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II. Legal Criteria 

The general rule for an effective date of an increased rating 
is that the date of receipt of claim or date entitlement 
arose, whichever is later, is the proper effective date.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2009).  Also, for increases in disability compensation, the 
earliest effective date will be when it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date, otherwise 
the effective date is the date of receipt of claim.  
§ 3.400(o)(2) (2009).  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the Court, 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge.  See 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).  

In addition to competency, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998) (and cases cited within).  The 
Board also assesses the probative value of proffered evidence 
of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) and Madden, 125 F. 3d at 1481.  In determining whether 
documents submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

III. Analysis

VA received the Veteran's claim for an increased rating for 
his service-connected diabetes mellitus on September 2, 2004, 
in which he stated that he was on insulin and a restricted 
diet.  In April 2005, the RO granted separate 10 percent 
evaluations for peripheral sensory neuropathy of the 
bilateral lower extremities, effective February 1, 2005.  In 
an April 2005 notice of disagreement, the Veteran stated the 
effective date of the separate evaluations for peripheral 
sensory neuropathy should have been September 2004 because 
that is when his private doctor prescribed insulin and 
exercise.  

In February 2006, the RO denied the claim for an effective 
date prior to February 1, 2005, for separate evaluations for 
peripheral neuropathy.  In the Veteran's September 2006 
appeal, he stated that because his private physician placed 
him on insulin on October 11, 2004, such date should be the 
effective date of the award of separate evaluations for 
peripheral sensory neuropathy of the bilateral lower 
extremities.  

Private medical records from July and August 2004 show the 
Veteran had no diabetic foot changes.  In October 2004, the 
Veteran's private doctor wrote two notes collectively stating 
that the Veteran was currently on insulin, continues to diet 
and exercise, and has been diabetic since 1996.  

On February 1, 2005, the Veteran received a VA examination 
for diabetes mellitus.  The examiner noted "[u]nfortunately, 
he is not a very good historian ..." and "...this man is not 
really a clear historian ..."  The Veteran appeared to be 
unclear about his diabetes mellitus and the extent of his 
illness.  The Veteran said that in the last year or more, the 
he had tingling, pain, burning sensations, and numbness in 
his feet.  He stated his private physician told him these 
symptoms were related to his diabetes.  

The neurologic examination showed very minimal disturbances 
in balance on stance testing and heel-to-toe gait.  The 
reflexes were symmetrical and hypoactive.  He had some 
decrease in the vibratory sense in his feet and a complete 
absence of vibration in the soles of his feet.  He had 
decreases in pinprick sensitivity in his feet and an almost 
complete absence of sensitivity in the soles of his feet.  
The examiner concluded that the Veteran's diabetes was 
complicated by "early signs of peripheral sensory 
polyneuropathy."  

In May 2005, the Veteran received another VA examination.  At 
this examination, the Veteran stated he had "tingling off 
and on in different spots that move around his body."  He 
also reported numbness in the feet and specifically stated 
that he had some numbness in both great toes last year for 
two months.  

The Board finds that an effective date prior to February 1, 
2005, for separate evaluations for peripheral sensory 
neuropathy of the bilateral lower extremities is not 
warranted.  In this case, there was no direct claim for 
service connection for peripheral neuropathy; rather, the 
September 2, 2004, increased rating claim for diabetes 
mellitus served as the impetus for separate evaluations for 
peripheral neuropathy (38 C.F.R. § 4.119, Diagnostic Code 
7913, note (1) states that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation).  
However, prior to the VA examination conducted on February 1, 
2005, which is dated later than the Veteran's September 2, 
2004, increased rating claim, it was not factually 
ascertainable that he had peripheral sensory neuropathy of 
the bilateral lower extremities that manifested to a 
compensable degree. 

The Veteran contends that the effective date of the 
peripheral neuropathy evaluations should be September 2, 
2004, the date of the claim or October 11, 2004, the date of 
his private physician's notes.  The October 11, 2004, notes 
do not discuss symptoms or diagnoses for peripheral 
neuropathy.  As such, it is not factually ascertainable that 
the Veteran had peripheral neuropathy from these notes.  

As for whether the Veteran is entitled to an effective date 
based on September 2, 2004, the date of claim, private 
physician records from July and August 2004 do not cite 
symptoms and simply state "no diabetic foot change."  
Additionally, as indicated previously, the October 2004 notes 
from his private physician likewise fail to demonstrate 
symptoms or a diagnosis of peripheral neuropathy.  At the 
February 1, 2005 VA examination, the Veteran asserted he had 
symptoms related to peripheral neuropathy (numbness, 
tingling, pain and burning) "in the last year or more."  
The examiner stated twice that the Veteran was not a reliable 
historian regarding his diabetes.  The Veteran was also vague 
on the exact date of his symptoms.  He again described 
numbness of the toes in May 2005; however, he said this had 
occurred "last year."  

The Board finds the Veteran competent to relate his symptoms 
regarding peripheral sensory neuropathy because this is a 
matter within the realm of the Veteran's personal knowledge.  
Layno, 6 Vet. App. at 469.  In it's assessment of credibility 
and the probative value of proffered evidence of the record 
as a whole (see Owens, 7 Vet. App. at 433 and Madden, 125 F. 
3d at 1481), the Board finds the weight of the evidence is 
against the Veteran's assertion that he is entitled to an 
effective date earlier than February 1, 2005.  

In this regard, the Board finds the Veteran's statements 
about when his peripheral neuropathy started at the February 
1, 2005, VA examination to be less probative than other 
evidence because the February 2005 examiner stated that the 
Veteran was not a very good historian.  The Veteran was also 
vague in regard to the exact date of his symptoms.  
Additionally, no symptoms or diagnoses were found in the July 
and August 2004 medical records.  Therefore, Board finds 
that, prior to February 1, 2005, the date of the VA 
examination where physical findings and a diagnosis of 
peripheral sensory polyneuropathy were demonstrated, it was 
not factually ascertainable that the Veteran had peripheral 
sensory neuropathy of the bilateral lower extremities that 
would warrant separate evaluations. 

The Board finds that a clear preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-doubt rule does 
not apply and the claim is denied.  38 U.S.C.A. § 5107.  


ORDER

An effective date prior to February 1, 2005, for separate 
evaluations for peripheral sensory neuropathy of the right 
and left lower extremities is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


